Case: 09-50198     Document: 00511174691          Page: 1    Date Filed: 07/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 15, 2010
                                     No. 09-50198
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANABEL GONZALES RUIZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:06-CR-125-1


Before JONES, Chief Judge, and DAVIS and PRADO, Circuit Judges.
PER CURIAM:*
        Anabel Gonzales Ruiz, now federal prisoner # 85657-008, has appealed her
conviction of conspiracy to distribute and possess with intent to distribute 50
grams or more of methamphetamine and/or 500 grams or more of a mixture
containing methamphetamine and her statutory minimum 120-month term of
imprisonment. Ruiz contends that the district court erred in accepting her guilty
plea because she did not understand the consequences of entering into her plea
agreement due to ineffective assistance of counsel, and that the district court

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50198   Document: 00511174691 Page: 2        Date Filed: 07/15/2010
                                No. 09-50198

erred in sentencing her to the statutory minimum sentence due to ineffective
assistance of counsel.     The record is insufficiently developed to allow
consideration at this time of Ruiz’s claims of ineffective assistance of counsel.
See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).
      Ruiz’s plea agreement provides:
      The Defendant waives the right to appeal any aspect of the
      conviction and sentence, and waives the right to seek collateral
      relief in post conviction proceedings, including proceedings under 28
      U.S.C. § 2255. This waiver does not apply to ineffective assistance
      of counsel or prosecutorial misconduct of constitutional dimension
      of which the Defendant did not have knowledge at the time of
      sentencing.
We decline to consider at this juncture whether the appeal waiver is enforceable
and whether the waiver precludes consideration of Ruiz’s ineffective assistance
claims because those claims were known to Ruiz at the time of sentencing. The
judgment is
      AFFIRMED.




                                        2